Title: From Thomas Jefferson to [William Woodford], 17 February 1780
From: Jefferson, Thomas
To: Woodford, William


  
   
   [Editors’ Note: the recipient of this letter was misidentified in volume 3 of the print edition as George Washington. The editors now believe the recipient was probably William Woodford, who was in communication with TJ at this time regarding military commissions and recruitment, although letters between the two during this period have not been found. See Woodford to George Washington, 8 Feb. 1780 in DLC: Washington Papers; Vol. 3:245.]


 

Sir
Williamsburg Feby 17. 1780

I inclose you according to desire our approbation of the military appointments you recommended. You will please to forward it to the proper power for obtaining the Commissions as we are strangers to this arrangement.
We have with great concern received information of the numbers of our soldiers whose times are expiring, and with the greater because of the extreme poverty of our Treasury. Impressed with the importance of reinlisting them, we have determined to postpone to this every other application of the public money, and shall furnish for this use every shilling possible.
  General Scott has just forwarded to me a Letter from Major Clarkson dated Newbern, Feby. 7th. informing him that the army which embarked at New York on the 26h of Dec. had arrived at  Savanna and pressing his utmost dispatch to Charles town. Other undoubted intelligence received before had convinced me they were destined for Charles town. The distresses I hope they experienced on their passage rendered necessary probably to go to Savanna to refresh. We shall immediately send forward all the little aid in our power. Tho’ satisfied that no spur could be added to your natural desire of pressing forward to action, my duty would not permit me to pass over this altogether unnoticed. I am Sir Your mo: obedt hble Servt.,

Th: Jefferson

